Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 3/15/2022 has been entered. Claims 1-11 are pending. Claims 1, 2, 5, 6, and 9 have been amended.   
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaigawa US20160163271A1 in view of Jang US20030112391A1
Regarding claim 1, Sakaigawa teaches a display device (fig. 8) comprising:
a first light-transmitting substrate (38) having a first principal surface (lower surface 38), a second principal surface (top surface 38) as a surface parallel to the first principal surface (lower surface 38)(see fig. 8), and side surfaces (left, right side surfaces 38) including a first side surface (left side surface 38);
a second light-transmitting substrate (33) having a first principal surface (top surface 33), a second principal surface (bottom surface 33) as a surface parallel to the first principal surface (top surface 33)(see fig. 8), and side surfaces (left, right side surfaces 33) including a first side surface (left side surface 33), and disposed so that the second principal surface (top surface 38) of the first light-transmitting substrate (38) and the second principal surface (bottom surface 33) of the second light-transmitting substrate (33) face each other (see fig. 8);
a liquid crystal layer (36) comprising polymer dispersed liquid crystals ([0004]) between the second principal surface (top surface 38) of the first light-transmitting substrate (38) and the second principal surface (bottom surface 33) of the second light-transmitting substrate (33)(see fig. 8);
a light emitter (60) disposed so as to face (see fig. 8) at least one of the first side surfaces (left side surface 38) of the first light-transmitting substrate (38) and the first side surface (left side surface 33) of the second light-transmitting substrate (33); and
Sakaigawa does not explicitly disclose a multilayered film on at least one of the first light-transmitting substrate and the first principal surface of the second light-transmitting substrate, the multilayered film is configured to reflect light from the principal surface of the first light-transmitting substrate or the first principal surface of the second light-transmitting substrate, and absorb light from outside the first light-transmitting substrate or the second light-transmitting substrate.
Jang teaches a multilayered film (155, 160) on at least one of the first light-transmitting substrate (110; see fig. 4) and the first principal surface of the second light-transmitting substrate (130), the multilayered film (155, 160) is configured to reflect light (160; [0064]) from the first principal surface of the first light-transmitting substrate (110) or the first principal surface of the second light-transmitting substrate (130)(see fig. 4), and absorb light (155; [0060]) from outside the first light-transmitting substrate (110) or the second light-transmitting substrate (130)(see fig. 4) for the purpose of providing a transmissive and reflective type LCD capable of simplifying a structure of a liquid crystal cell and decreasing light loss in the transmission mode ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Sakaigawa with the multilayered film of Jang for the purpose of providing a transmissive and reflective type LCD capable of simplifying a structure of a liquid crystal cell and decreasing light loss in the transmission mode ([0030]).
Regarding claim 2, Sakaigawa and Jang teach the display device according to claim 1, Sakaigawa further teaches when the polymer dispersed liquid crystals (36) are in a non-scattering state ([0092]), a background on the first principal surface side (top surface 33) of the second light-transmitting substrate (33) is visible from the first principal surface (lower surface 38) of the first light-transmitting substrate (38)([0089]-[0094]), or a background on the first principal surface side of the first light-transmitting substrate is visible from the first principal surface of the second light-transmitting substrate.
Regarding claim 3, Sakaigawa and Jang teach the display device according to claim 1, Jang further teaches wherein the multilayered film (155, 160) comprises a reflection layer (160) and a light-absorbing layer (155).
Regarding claim 4, Sakaigawa and Jang teach the display device according to claim 2, Jang further teaches wherein the multilayered film (155, 160) comprises a reflection layer (160) and a light-absorbing layer (155).
Regarding claim 5, Sakaigawa and Jang teach the display device according to claim 4, Jang further teaches wherein the reflection layer (160) is in direct contact with the first principal surface of the second light-transmitting substrate (switch 110 for 130 as there are claimed differences between the first and second light-transmitting substrate)(see fig. 4).
Regarding claim 6, Sakaigawa and Jang teach the display device according to claim 4, Jang further teaches wherein the reflection layer (160) is in direct contact with the first principal surface of the first light-transmitting substrate (110)(see fig. 4).
 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaigawa US20160163271A1 in view of Jang US20030112391A1 in further view of Wang US20140326956A1
Regarding claim 7, Sakaigawa and Jang teach the display device according to claim 3, however do not disclose wherein the reflection layer contains chromium, and the light-absorbing layer is made of a chromium oxide.
Wang teaches wherein the reflection layer (210) contains chromium ([0054]), and the light-absorbing layer (210) is made of a chromium oxide ([0054]) for the purpose of preventing or substantially preventing deterioration of visibility due to external light by forming a slit-shaped pattern on an electrode ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Sakaigawa and Jang with the reflection layer of Wang for the purpose of preventing or substantially preventing deterioration of visibility due to external light by forming a slit-shaped pattern on an electrode ([0008]).
Regarding claim 8, Sakaigawa and Jang teach the display device according to claim 3, however do not disclose wherein the reflection layer contains aluminum, and the light-absorbing layer is made of a resin or a chromium oxide.
Wang teaches wherein the reflection layer (210) contains aluminum ([0054]), and the light-absorbing layer (210) is made of a resin or a chromium oxide ([0054]) for the purpose of preventing or substantially preventing deterioration of visibility due to external light by forming a slit-shaped pattern on an electrode ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Sakaigawa and Jang with the reflection layer of Wang for the purpose of preventing or substantially preventing deterioration of visibility due to external light by forming a slit-shaped pattern on an electrode ([0008]).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaigawa US20160163271A1 in view of Jang US20030112391A1 in further view of  Park US 20180314107.

Regarding claim 9, Sakaigawa and Jang teach the display device according to claim 3, however do not teach wherein the reflection layer and the light-absorbing layer are stacked in this order on the first principal surface of the second light-transmitting substrate,
the reflection layer has side edge and an outer edge, and
the light-absorbing layer covers the side edge and the outer surface of the reflection layer that is in direct contact with the first principal surface of the second light-transmitting substrate.
Park teaches teach in fig 3 wherein the reflection layer (322) and the light-absorbing layer  (321) are stacked in this order on the first principal surface of the second light-transmitting substrate (325),
the reflection layer (322) has side edge and an outer edge (Fig 3), and
the light-absorbing layer (321) covers the side edge and the outer surface of the reflection layer (322) that is in direct contact with the first principal surface of the second light-transmitting substrate (325) for the purpose of to provide a display device capable of increasing light efficiency in the display device while reducing external light reflection. [0006]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Sakaigawa and Jang with the the invention of Park for the purpose of to provide a display device capable of increasing light efficiency in the display device while reducing external light reflection. [0006]

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaigawa US20160163271A1 in view of Jang US20030112391A1 in further view of  Ino US20080055526A1
Regarding claim 10, Sakaigawa and Jang teach the display device according to claim 1, wherein and Jang further teaches the multilayered film (155, 160) overlaps with the signal lines (115), the scanning lines (135), or the switching elements (225) in the plan view (see at least fig. 4).
However, Sakaigawa and Jang not explicitly disclose wherein the first light-transmitting substrate comprises a plurality of signal lines, a plurality of scanning lines three-dimensionally intersecting the signal lines in a plan view, and switching elements at three dimensionally intersecting portions where the signal lines three-dimensionally intersect the scanning lines
Ino teaches wherein the first light-transmitting substrate (102, fig. 4, 5) comprises a plurality of signal lines (6, 116 figs. 1, 4, 5), a plurality of scanning lines (5, 112; figs. 1, 4, 5) three-dimensionally intersecting the signal lines in a plan view (fig. 1), and switching elements (21; figs. 1, 4) at three dimensionally intersecting portions where the signal lines (6, 116) three-dimensionally intersect the scanning lines (5, 112) for the purpose of providing liquid crystal driven by a single driving voltage without requiring a complicated driving method or driving circuit ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Sakaigawa and Jang with the driving structure of Ino for the purpose of providing liquid crystal driven by a single driving voltage without requiring a complicated driving method or driving circuit ([0023]).
Regarding claim 11, Sakaigawa and Jang teach the display device according to claim 1, Jang further teaches wherein the multilayered film (155, 160) overlaps with the signal lines (115) and the scanning lines (!35) in the plan view, and has a grid shape (see at least fig. 4).
However, Sakaigawa and Jang do not disclose wherein the first light-transmitting substrate comprises a plurality of signal lines and a plurality of scanning lines three-dimensionally intersecting the signal lines in a plan view.
Ino teaches wherein the first light-transmitting substrate (102, fig. 4, 5) comprises a plurality of signal lines (6, 116 figs. 1, 4, 5) and a plurality of scanning lines (5, 112; figs. 1, 4, 5) three-dimensionally intersecting the signal lines in a plan view (fig. 1) for the purpose of providing liquid crystal driven by a single driving voltage without requiring a complicated driving method or driving circuit ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Sakaigawa and Jang with the driving structure of Ino for the purpose of providing liquid crystal driven by a single driving voltage without requiring a complicated driving method or driving circuit ([0023]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/            Examiner, Art Unit 2871                                                                             

/MICHAEL H CALEY/            Supervisory Patent Examiner, Art Unit 2871